UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-24960 COVENANT TRANSPORTATION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0320154 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 400 Birmingham Hwy. Chattanooga, TN (Address of principal executive offices) (Zip Code) 423-821-1212 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[X] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (August 9, 2010). Class A Common Stock, $.01 par value: 12,190,682 shares Class B Common Stock, $.01 par value:2,350,000 shares Page 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated Condensed Balance Sheets as ofJune 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Condensed Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Condensed Statement of Stockholders' Equity and Comprehensive Income for the six months ended June 30, 2010 (unaudited) 5 Consolidated Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Page Number Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 Page 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands, except share data) ASSETS June 30, 2010 (unaudited) December 31, 2009 Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $1,715 in 2010 and $1,845 in 2009 Drivers' advances and other receivables, net of allowance of $2,528 in 2010 and $2,608 in 2009 Inventory and supplies Prepaid expenses Assets held for sale Deferred income taxes Income taxes receivable Total current assets Property and equipment, at cost Less accumulated depreciation and amortization ) ) Net property and equipment Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks outstanding in excess of bank balances $ $ Accounts payable Accrued expenses Current maturities of long-term debt Current portion of capital lease obligations Current portion of insurance and claims accrual Total current liabilities Long-term debt Long-term portion of capital lease obligations Insurance and claims accrual, net of current portion Deferred income taxes Other long-term liabilities Total liabilities Commitment and contingent liabilities - - Stockholders' equity: Class A common stock, $.01 par value; 20,000,000 shares authorized; 13,469,090 shares issued; 11,942,474 and 11,840,568 shares outstanding as ofJune 30, 2010 and December 31, 2009, respectively Class B common stock, $.01 par value; 5,000,000 shares authorized; 2,350,000 shares issued and outstanding 24 24 Additional paid-in-capital Treasury stock at cost; 1,526,616 shares as of June 30, 2010 and 1,628,522 shares as of December 31, 2009 ) ) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Table of Contents COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands, except per share data) Three months ended June 30, (unaudited) Six months ended June 30, (unaudited) Revenue: Freight revenue $ Fuel surcharge revenue Total revenue $ Operating expenses: Salaries, wages, and related expenses Fuel expense Operations and maintenance Revenue equipment rentals and purchased transportation Operating taxes and licenses Insurance and claims Communications and utilities General supplies and expenses Depreciation and amortization, including gains and losses on disposition of equipment Total operating expenses Operating income (loss) ) ) Other (income) expenses: Interest expense Interest income - ) (2
